DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner has removed the objections to claims 1, 9 and 17 based on the 6/2/22 amendments.
The examiner has removed the art rejection and provided a double patenting rejection to claims 1, 3, 6-9, 11, 14-17 and 19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-9, 11, 14-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-9, 11-13 and 15-16 of U.S. Patent No. 10,515,433 B1 in view of MILLER US2015/0070397A1 (from IDS of 5/18/21). 
The instant claims are a broader version of the patent claims but don’t teach, however the analogous prior art MILLER teaches: presenting a map interface (MILLER: figs. 3A-3C and pars. 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine presenting a map interface as shown in Miller with the patent for the benefit of overcoming a problem with the prior art in that each time a zoom level of a computerized map is changed or adjusted, labels may be downloaded and redrawn [0007].

Instant: 17,323,507
US PATENT: 10,515,433 B1
1. (Currently amended) A method comprising: receiving, from a client device presenting a map interface based on a first geospatial layer data set rendered according to a first presentation level, a request to utilize an additional feature that is not included in a first set of features enabled by[[be]] a geospatial artifact data set of the first geospatial layer data set artifact data to the first geospatial layer data set, yielding an updated geospatial layer data set rendered according to the first presentation level to provide the map interface at the first presentation level, the updated geospatial layer data set enabling the client device to provide the additional feature of the additional geospatial artifact data within the map interface while the client device is presenting the map interface 





























3. (Original) The method of claim 2, further comprising: receiving data indicating a second presentation level selected by the user of the client device; and returning, to the client device, a second geospatial layer data set selected based on the second presentation level.  







6. (Original) The method of claim 1, wherein the first presentation level is based on a zoom level selected by a user of the client device.  
7. (Currently Amended) The method of claim 1, wherein promoting additional geospatial artifact data to the first geospatial layer data set comprises: modifying the first geospatial layer data set to include the additional geospatial artifact data.  
8. (Original) The method of claim 1, wherein the first geospatial layer data set includes geographic coordinate data identifying geographic locations for geospatial artifacts located within a first geographic area.  








9. (Currently amended) A system comprising:  one or more computer processors; and
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising: receiving, from a client device presenting a map interface based on a first geospatial layer data set rendered according to a first presentation level, a request to utilize an additional feature that is not included in a first set of features enabled by[[be]] a geospatial artifact data set of the first geospatial layer data set artifact data to the first geospatial layer data set, yielding an updated geospatial layer data set rendered according to the first presentation level to provide the map interface at the first presentation level, the updated geospatial layer data set enabling the client device to provide the additional feature of the additional geospatial artifact data within the map interface while the client device is presenting the map interface 




























11. (Original) The system of claim 10, the operations further comprising: receiving data indicating a second presentation level selected by the user of the client device; and returning, to the client device, a second geospatial layer data set selected based on the second presentation level.  





14. (Original) The system of claim 9, wherein the first presentation level is based on a zoom level selected by a user of the client device.  
15. (Currently amended) The system of claim 9, wherein promoting additional geospatial artifact data to the first geospatial layer data set comprises: modifying the first geospatial layer data set to include the additional geospatial artifact data.  
16. (Original) The system of claim 9, wherein the first geospatial layer data set includes geographic coordinate data identifying geographic locations for geospatial artifacts located within a first geographic area.  







17. (Currently amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising: receiving, from a client device presenting a map interface based on a first geospatial layer data set rendered according to a first presentation level, a request to utilize an additional feature that is not included in a first set of features enabled by[[be]] a geospatial artifact data set of the first geospatial layer data set artifact data to the first geospatial layer data set, yielding an updated geospatial layer data set rendered according to the first presentation level to provide the map interface at the first presentation level, the updated geospatial layer data set enabling the client device to provide the additional feature of the additional geospatial artifact data within the map interface while the client device is presenting the map interface 
























19. (Original) The non-transitory computer-readable medium of claim 18, the operations further comprising: 
receiving data indicating a second presentation level selected by the user of the client device; and returning, to the client device, a second geospatial layer data set selected based on the second presentation level.  







1. A method comprising:
accessing a first subset of a geospatial layer data set for a first geographic area, the first subset of the geospatial layer data set for the first geographic area including a first subset of a geospatial artifact data set for geospatial artifacts located within the first geographic area;
providing to a client device, the first subset of the geospatial layer data set for the first geographic area, the first subset of the geospatial layer data set for the first geographic area enabling the client device to present a visual rendering of the first geographic area and provide a first subset of available features for interacting with the geospatial artifacts located within the first geographic area;
receiving, from the client device, a request to utilize, in relation to a subset of geospatial artifacts located within the first geographic area, an additional feature that is not included in the first subset of available features, the additional feature being an analytical function, the request to utilize the additional feature having been automatically transmitted in response to a change from a first presentation level defining the first geographic region to a second presentation layer defining a second geographic region, each of the subset of geospatial artifacts being located within the second geographic region, wherein at least one geospatial artifact located within the first geographic area is not located within the second geographic area;
in response to receiving the request, promoting, to the first subset of the geospatial layer data set for the first geographic area, additional geospatial artifact data that was not included in the first subset of a geospatial layer data set, yielding an updated geospatial layer data set for the first geographic area, the updated geospatial layer data set enabling the client device to provide the additional feature; and
providing the updated geospatial layer data set for the first geographic area to the client device, the additional geospatial artifact data set included in the updated geospatial layer data set.




2. The method of claim 1, further comprising:
receiving, from the client device, data indicating the second presentation level, the second presentation level having been selected by a user of the client device;
automatically generating a second subset of the geospatial layer data set for the second geographic area that includes the additional geospatial artifact data; and
providing the second subset of the geospatial layer data set for the second geographic area to the client device.

4. The method of claim 3, wherein the first presentation level is based on a zoom level selected by a user of the client device.
5. The method of claim 1, wherein promoting additional geospatial artifact data comprises:
modifying the first subset of the geospatial layer data set to include the additional geospatial artifact data.

6. The method of claim 1, wherein the first subset of the geospatial artifact data includes geographic coordinate data identifying geographic locations for the set for geospatial artifacts located within the first geographic area.
1. A method comprising:
accessing a first subset of a geospatial layer data set for a first geographic area, the first subset of the geospatial layer data set for the first geographic area including a first subset of a geospatial artifact data set for geospatial artifacts located within the first geographic area;

8. A geospatial mapping system comprising:
one or more computer processors; and
one or more computer readable mediums storing instructions that, when executed by the one or more computer processors, cause the geospatial mapping system to perform operations comprising:
accessing a first subset of a geospatial layer data set for a first geographic area, the first subset of the geospatial layer data set for the first geographic area including a first subset of a geospatial artifact data set for geospatial artifacts located within the first geographic area;
providing to a client device, the first subset of the geospatial layer data set for the first geographic area, the first subset of the geospatial layer data set for the first geographic area enabling the client device to present a visual rendering of the first geographic area and provide a first subset of available features for interacting with the geospatial artifacts located within the first geographic area;
receiving, from the client device, a request to utilize, in relation to a subset of geospatial artifacts located within the first geographic area, an additional feature that is not included in the first subset of available features, the additional feature being an analytical function, the request to utilize the additional feature having been automatically transmitted in response to a change from a first presentation level defining the first geographic region to a second presentation layer that defining a second geographic region, each of the subset of geospatial artifacts being located within the second geographic region, wherein at least one geospatial artifact located within the first geographic area is not located within the second geographic area;
in response to receiving the request, promoting, to the first subset of the geospatial layer data set for the first geographic area, additional geospatial artifact data that was not included in the first subset of a geospatial layer data set, yielding an updated geospatial layer data set for the first geographic area, the updated geospatial layer data set enabling the client device to provide the additional feature; and
providing the updated geospatial layer data set for the first geographic area to the client device, the additional geospatial artifact data set included in the updated geospatial layer data set.

9. The geospatial mapping system of claim 8, the operations further comprising:
receiving, from the client device, data indicating the second presentation level, the second presentation level having been selected by a user of the client device;
automatically generating a second subset of the geospatial layer data set for the second geographic area that includes the additional geospatial artifact data; and
providing the second subset of the geospatial layer data set for the second geographic area to the client device.

11. The geospatial mapping system of claim 10, wherein the first presentation level is based on a zoom level selected by a user of the client device.

12. The geospatial mapping system of claim 8, wherein promoting additional geospatial artifact data comprises:
modifying the first subset of the geospatial layer data set to include the additional geospatial artifact data.
13. The geospatial mapping system of claim 8, wherein the first subset of the geospatial artifact data includes geographic coordinate data identifying geographic locations for the set for geospatial artifacts located within the first geographic area.
8. A geospatial mapping system comprising: accessing a first subset of a geospatial layer data set for a first geographic area, the first subset of the geospatial layer data set for the first geographic area including a first subset of a geospatial artifact data set for geospatial artifacts located within the first geographic area;

15. A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a geospatial mapping system, cause the geospatial mapping system to perform operations comprising:
accessing a first subset of a geospatial layer data set for a first geographic area, the first subset of the geospatial layer data set for the first geographic area including a first subset of a geospatial artifact data set for geospatial artifacts located within the first geographic area;
providing to a client device, the first subset of the geospatial layer data set for the first geographic area, the first subset of the geospatial layer data set for the first geographic area enabling the client device to present a visual rendering of the first geographic area and provide a first subset of available features for interacting with the geospatial artifacts located within the first geographic area;
receiving, from the client device, a request to utilize, in relation to a subset of geospatial artifacts located within the first geographic area, an additional feature that is not included in the first subset of available features, the additional feature being an analytical function, the request to utilize the additional feature having been automatically transmitted in response to a change from a first presentation level defining the first geographic region to a second presentation layer that defining a second geographic region, each of the subset of geospatial artifacts being located within the second geographic region, wherein at least one geospatial artifact located within the first geographic area is not located within the second geographic area;
in response to receiving the request, promoting, to the first subset of the geospatial layer data set for the first geographic area, additional geospatial artifact data that was not included in the first subset of a geospatial layer data set, yielding an updated geospatial layer data set for the first geographic area, the updated geospatial layer data set enabling the client device to provide the additional feature; and
providing the updated geospatial layer data set for the first geographic area to the client device, the additional geospatial artifact data set included in the updated geospatial layer data set.

16. The non-transitory computer-readable medium of claim 15, the operations further comprising:
receiving, from the client device, data indicating the second presentation level, the second presentation level having been selected by a user of the client device;
automatically generating a second subset of the geospatial layer data set for the second geographic area that includes the additional geospatial artifact data; and
providing the second subset of the geospatial layer data set for the second geographic area to the client device.



Allowable Subject Matter
Claims 2, 4-5, 10, 12-13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2 (claims 10 and 18 are similar in scope), the prior art doesn’t teach: 2. (Currently Amended) The method of claim 1, further comprising: receiving data indicating the first presentation level for viewing the map interface, the first presentation level having been selected by a user of the client device, the first presentation level defining a first subset of a geographic area; and returning, to the client device, the [[a]] first geospatial layer data set for the first subset of the geographic area, the first geospatial layer data set selected based on the first presentation level.  

Regarding claim 4 (claims 12 and 20 are similar in scope), the prior art doesn’t teach: 4. (Original) The method of claim 3, wherein the second geospatial layer data set enables the client device to perform a second set of features that includes at least one feature that is not provided by the first set of features.  

Regarding claim 5 (claim 13 is similar in scope), the prior art doesn’t teach: 5. (Original) The method of claim 4, further comprising: receiving, from the client device, data indicating a third presentation level; and returning, to the client device, a third geospatial layer data set selected based on the third presentation level, the third geospatial layer data set enabling the client device to perform a third set of features that includes at least one feature not provided by the first set of features and the second set of features.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KREFT US20140218404A1, CORNELL US20140347383A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612